DETAILED ACTION
Receipt of Arguments/Remarks filed on November 12 2020 is acknowledged. Claims 1-12, 15, 25-30 and 43-47 were/stand cancelled. Claims 13 and 31 were amended. Claim 50 was added.  Claims 13-14, 16-24, 31-42 and 48-50 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Gorka on January 8 2021.

The application has been amended as follows: 

	In claim 13: please insert “that are sufficient to melt the suppository or troche containing the gelatin gum base” after “movements” and before “,” in line 4.
	In claim 14: please replace “base includes a polymeric material which” with “containing the gelatin gum base” in line 2.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are directed to a compounding method which includes melting a suppository or troche containing a gelatin gum base by subjecting the container to superimposed revolution and rotation movements that are sufficient to obtain a pourable liquid.  Firstly, gelatin gum base has a melting point of 60-65 °C as evidenced by the Medisca flyer.  This temperature is significantly above room temperature.  Thus, while the art would suggest that superimposed revolution and rotation movements would inherently cause a raise in temperature inside the container due to friction, the art does not suggest that such frictional heating would be sufficient to melt a material with a melting point of 60-65 °C as possessed by the gelatin gum base.  All three independent claims (claims 13, 31 and 50) recite similar claim language (i.e. the melting is due to the superimposed revolution and rotation movements) with the gelatin gum base.  Since the claims are interpreted as excluding external heat (i.e. the superimposed revolution and rotation movements are sufficient to cause the melting), the claims are patentable over Intertronics in view of Haley as evidenced by Karim, Esezobo and Ishii.  
Applicants’ arguments file November 12 2020, specifically pages 13-14, regarding the ODP rejections are persuasive.
Thus, the response file November 12 2020 and the amendments above are sufficient in overcoming the rejection under 35 USC 103 and the rejections on the ground of nonstatutory double patenting.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 13-14, 16-24, 31-42 and 48-50 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616